 EMPIRE STATE SUGAR CO.31EmpireStateSugarCompany,Inc.andInternationalUnion of Operating Engineers,Local 71, 71A, AFL-CIOandAmericanFedera-tion ofGrain Millers, AFL-CIO,and itsLocal 322Party to the Contract. Case 3-CA-2987members of the above-named labor organiza-tion, except in accordance with an agreementas authorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn March 8, 1967, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Respondent,and the Grain Millers filed exceptions to the Deci-sion and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board had delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Empire State Sugar Com-pany, Inc., Auburn, New York, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Substitute the following as paragraph 1(d):"(d)Requiring as a condition of employmentthat such powerhouse employees be members ofthe above-named labor organization, except in ac-cordance with an agreement as authorized in Sec-tion 8(a)(3) of the National Labor Relations Act, asamended."2.Substitute the following for the third indentedparagraph of the notice attached to the Trial Ex-aminer's Decision:WE WILL NOT require as a condition of em-ployment that such powerhouse employees beTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: This proceed-ing was heard on November 17, 1966,1 in Auburn, NewYork, upon a complaint by the General Counsel,2 allegingthat Empire State Sugar Company, Inc., herein calledRespondent, violated Section 8(a)(2) and (1) of the Na-tional Labor Relations Act. Respondent generally deniedcommission of the alleged unfair labor practices.3 Allparties appeared at the hearing and were afforded full op-portunity to present relevant evidence, to examine andcross-examinewitnesses, and to argue orally on therecord. Briefs received from the General Counsel andRespondent have been carefully considered.Upon the entire record in the case, and from my obser-vation of the demeanor of the witnesses on the stand, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYRespondent operates a plant at Montezuma, NewYork, where it is engaged in the processing, manufacture,sale, and distribution of sugar and related products. Dur-ing the year ending October 1, 1966, Respondent soldand distributed manufactured products valued in excessof $100,000, of which products valued in excess of$50,000 constituted a direct outflow in interstate com-merce. It is undenied, and I find, that Respondent is en-gaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 71,and 71 A, AFL-CIO, herein called the Operating En-gineers, and American Federation of Grain Millers, anditsLocal 332, herein collectively called the Grain Mil-lers, are each labor organizations within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Issues and Contentions1.Whether, as alleged by the General Counsel,Respondent rendered unlawful assistance to the GrainMillers - within the year after an inconclusive Board consent election-by engaging in the following conduct:(a)After rejecting a current recognition claim of theOperating Engineers in a unit of powerhouse operatorsand an accompanying offer of new "approp 'ate.proof ' ofIAll dates are in 1966, except as otherwise indicated.2The original charge was filed and served by the Operating Engineerson July 7, and the complaint thereon was issued by the General Counselon October 3.1The Grain Millers verbally entered denials to the complaint substan-tially identical to those filed by Respondent166 NLRB No. 22 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority status -by granting the request of the Grain Mil-lers for an impartial cross check of authorization cards tosubstantiate a demand for recognition in a unit of produc-tion and maintenance employees,including powerhouseoperators.(b)By recognizing the Grain Millers following the re-portedresults of such card check.(c)By engaging in contract negotiations with theGrain Millers.(d)By executing a contract with the Grain Millers.(e)By including in the contract union-security provi-sions.2. 'Whether,as contended by Respondent and theGrain Millers, the claimed unit of powerhouse operatorswas or is inappropriate.3. 'Whether,ascontended by Respondent, theMidwestPipingdoctrine was inapplicable despite theconflicting union claims as to the powerhouse employees.B.The Competing OrganizationalEfforts1.Prior inconclusive electionOn October 5 and 11, 1965,petitionswere filedrespectively by the GrainMillers andthe Teamsters 4 foran election in a productionand maintenanceunit; and onNovember 1, 1965, the OperatingEngineerspetitionedfor aunitof powerhouse operators. On November 2,1965, all parties executed a Stipulation for CertificationUpon Consent Election, in which it was agreed that aself-determinationelectionwould be conducted inseparate voting groups of powerhouse operators and ofproduction and maintenance employees. A payroll list ofeligible voters, stipulated in advance, providedthe namesof three powerhouse operators- Charles E. Tallman,David V.Butler,and Theordore J. Huff. On November16, 1965, in the elections conducted by theBoard, noneof the participating unions received a majority vote; andthereafter the Regional Director accordinglyissued aCertificate of Results of Election.2.Renewed organizational campaigns and recognitiondemandsBy letter to Respondent dated April 26 the OperatingEngineers requested recognition as majority representa-tive of the powerhouse operators and indicated that it was"ready to produce appropriate proof' of such claim.5 OnMay 3, Respondent replied by letter expressing doubt4 Teamsters, Chauffeurs, Warehousemen & Helpers of America, LocalUnion 506.5At this time,the Operating Engineers had in its possession designationcards signed, on April 24, by Tallman and Butler, Myron Kushnir, Wil-liam DeLamarter, and Donald M. Young. In evidence is a payroll list asof April 26 showing Tallman and Butler with the classification of "PowerHouse Operator"; Huff as "Power House Foreman", Kushnir as "Main-tenance Man 'B'," and DeLamarter as "Maintenance Utility" -with thenotation that the latter two employees were "Assigned as 'Helpers' inPower House." General Counsel contends that the list should also includeYoung classified as "Water and Sanitary Treatment Operator." Respond-ent contends that only three of the six employees aforementioned wereproperly powerhouse employees on April 26; i.e , Huff, Tallman, and Bu-tler (Under Respondent's position, the Operating Engineers would stillhave a card majority in a powerhouse unit.) The personnel file of Huff in-dicates that on January 23 he was made "Power House Foreman" with araise in pay-"to fill new opening."Kushnir's file shows that he was"promoted" to powerhouse operator on August 15; and, as testified, hewas theretofore a "trainee" in the powerhouse. DeLamarter quit his em-that the Operating Engineers "represent an informedmajority" in an appropriate unit, and stating in effect thatthe question can best be resolved by a Board election. OnMay 4 the Operating Engineers wrote Respondent thatitwas precluded from obtaining a Board election (for 1year after the preceding valid election held in November1965);6 that it sought recognition on a voluntary basis;and that it must assume that Respondent "is not willingto recognize any Union claiming a majority of the em-ployees in an appropriate unit, without conducting anN.L.R.B. election."On May 11 or 12 agents of the Grain Millers visitedthe plant and presented Respondent with a verbal de-mand for recognition in a plantwide unit, including'powerhouse employees. Respondent initially refused, ex-pressing doubt of majority status. The Grain Millers thenconveyed the threat that the employees "had gotten verymilitant" and it was "experiencing some difficulties inkeeping the employees in the plant." Respondent's reac-tion was that a walkout at this time would be "very detrimental," as it was in the process of getting the plantestablished as a new operation.7 The Grain Millers thensuggested a card count by a neutral person, whichRespondent agreed to take under consideration and replyat a later date.3.The Grain Millers' card checkSubsequently, on dates undisclosed, arrangementswere made for such a card count, which was conductedby a Reverend Edward A. Shamon, a Roman Catholicpriest. Sometime in June Father Shamon issued a "Cer-tificate," indicating majority representation by the GrainMillers of employees in "the Production, Maintenanceand Power House Unit."Inter alia,the report recitedthat the Grain Millers represents 100 percent of the three(unnamed) employees classified in the "Power HouseDepartment."Accompanying the exhibit of FatherShamon's report, Respondent submitted into evidence sixauthorization cards signed for the Grain Millers: May 13Young (Water and Sanitation Treatment); on May 14Huff (Power Plant); on May 15 Tallman and Kushnir(Power House); on May 16 DeLamarter (Power House).Thomas McNabb, president of Grain Millers Local 332,testified that he personally approached these six em-ployees and told them they were holding up recognitionby Respondent; that he had handed the blank cards toHuff in the boilerhouse office; that thereafter the cardswere brought back to him by Huff; and that it took about2 weeks to obtain the signatures.ployment on June 26 Young's disputed status, further describedinfra,would turn on whether his water treatment functions and work locationssufficiently ally him in interest with the powerhouse operators As of thehearing date, November 17, one other employee, Roy F Knapp, is alsoshown as a powerhouse operator (or "Senior Power Technician"); he wasformally given this classification on October 16, after a period of trainingin the powerhouse while holding the position of "Senior MaintenanceTechnician"at the sametop rate of pay.Having noted the foregoing which was the subject of detailed litigation,it should at this point be made clear that the issue involved is not that of arefusal to bargain under Section 8(a)(5), requiring a determination ofwhether the Operating Engineers actually represented a majority ofpowerhouse unit employees on April 26. The relevant question is simplywhether the recognition claim of the Operating Engineers on April 26 wasnot a bare assertion but one of substance sufficient to give rise to a realquestion concerning representation within the context of the 8(a)(2) issueherein.6Pursuant to Section 9(c) of the Act.7TheMontezuma plant commenced operation in September 1965 EMPIRE STATESUGAR CO.4.Recognition and contractBy letter dated July 1 Respondent notified the GrainMillersthatitwas granted recognition as solecollective-bargaining agent on the basis of the certificateof Father Shamon. On September 5, following a series ofnegotiating sessions, a contract between Respondent andare union-shop and checkoff provisions.8 On September16, 1966, the Operating Engineers filed with the Board anew election petition-which is being held in abeyancepending resolution of this complaint case.C. Appropriate UnitThe principal arguments of Respondent and the GrainMillers in opposition to the powerhouse unit rest upon anasserted high degree of integration of all plant functionsincluding those of the powerhouse. As earlier noted, theMontezuma plant is relatively new, having commencedoperations in September 1965. It is undisputed that theplant is the first in the United States uniquely designed toprocess both cane and beet sugar. According to the plansthe beet sugar campaign or season begins about October1and lasts 100 to 125 days. The cane sugar campaignruns from about May 1 to mid-September. During the in-terim periods or "intercampaign," the plant is "shutdown," and all personnel retained are assigned to main-tenancedutiesunder the direction of the mastermechanic. In addition, Respondent has a training pro-gram during the intercampaign to acquaint the personnelwith the various operations in the plant.9 As of the hear-ing date, Respondent's first beet campaign was under wayfor about 3 weeks; theretofore its experience consisted ofa 3-month pilot operation in processing beet sugar; andit had not yet begun any production of cane sugar. Duringthe beet campaign some 200 production and 75 main-tenance personnel are employed; in the cane season, withlessmachinery required, this employment is somewhatseduced; and, in the intercampaign, the total complementis about 150 employees.Testimony relating to the technical aspects of the plant,nature of the operations, and duties of various employees,including the powerhouse operators, was given by themaster mechanic, Nick L. Shyne.10 He described in detail(which need not be set forth herein) the equipment andprocesses involved in the production of both beet andcane sugar. Concerning the question of plant integrationhis testimony revealed essentially a straight line or con-tinuous operation- and he stated that a breakdown at anypoint would cause a halt in the entire process.Contained in a separate building, the machinery andequipment of the power plant include the following: threeI In substance,the union-shop clause requires all present employeemembers to maintain their membership in good standing,and all other em-ployees to acquire membership on or after the 30th day following thebeginning of their employment or the effective day of the contract. Thecheckoff clause provides for salary deduction of initiation fees and duesupon voluntary signing of assignmentcards by theemployees.°The' "main object" of the training program is to utilize as many of theemployees as possible because of the reduced complement, i e., to spreadthe work, and also to provide "backup people" for the whole maintenancecrew.However, the purpose is not essentially to train them for theseasonal work as they all have their assigned jobs to which they aredevoted during the campaigns10Prior to his employment with Respondent which began in May 1966,Shyne worked in different capacities at another beet sugar refining com-33high pressure boilers; a low pressure automatic boiler (in-tended for standby or off-season periods); two steam tur-bines; a 5000 kilowatt generator; a steam power reducingstation; air compressors; breaker controls; various elec-trical and water pumps; and an apparatus for water sof-tening and treatment. The power produced, in the form ofsteamand electricity, is utilized for plantprocesses aswell as for heating the premises.The powerhouse employees are responsible for theoperation of the power plant equipment. Among otherthings,they takereadingsand keep recordson steampressure, temperature, conditions of the generator, andalso make adjustments and certain repairs. In the absenceof the water treatment man (Young), who works on theday shift, the powerhouse operators perform, as necessa-ry, the functions of testing water and maintaining the re-lated equipment." During the campaign seasons thepowerhouse employees work exclusively in the powerplant building; in the intercampaign they may performpainting or other maintenance work outside but in thegeneral vicinity of the powerhouse.As previously noted Huff was employed as the power-house foreman from January 23 until he resigned effec-tive July 19. During most of this period no other sourceof immediate supervision of the powerhouse operators iscontended or evidenced.MasterMechanic Shynetestified thatsometimefollowinghis hire inMay, allmaintenance personnel, including the powerhouse em-ployees, were placed under the immediate supervision offour assistant master mechanics. Huff resigned when hewas notified of such change. In the approximate year ofthe plant operation, it appears that, in the main and par-ticularly before the summer "shutdown" in July, thepowerhouse employees have worked three shifts aroundthe clock, 7 days a week, while the other employees hadworked a single day shift, 5 days a week. During thesummer vacation period the powerhouse continued to bemaintained solely by the powerhouse operators dividingtheir work on two 12-hour shifts.12 The testimony is un-clear as to the shift arrangement in effect during the beetcampaign which began about 3 weeks prior to the hearing.Itwould seem that the maintenance employees werenominally assigned to four daily shifts under the supervi-sion of an assistant master mechanic for each such shift,but were actually working two 12-hour split shifts.Huff, Butler, and Tallman were hired by Respondentas powerhouse operators on the basis of their past ex-perience and paid the top hourly rate of $3.20. It wastestified that the State of New York does not requirelicensing of the powerhouse operators in that area andthat these employees do not possess such a license. In-dicative of the qualifications required by Respondent, thefollowing notice was posted by Respondent on Sep-tember 12:pany for about 13 years Certain of his testimony was based upon his ex-perience with such other company,the machinery and equipment of whichhe indicated were "almost identical" to those of Respondent.A profes-sional engineering staff,including a chief engineer, and a chief chemist, isemployed by Respondent. Portions of Shyne's testimony particularly per-taining to shifts, schedules, and supervision,appear confused and to someextent inconsistent11Young has his office in the powerhouse (which, although describedas "temporary," was still in effect at the time of the hearing) In connec-tion with his duties,which include the sewage disposal plant,Young alsoperforms work at locations outside the powerhouse.12Beginning on July 5, 2-week vacations were taken consecutively byHuff, Butler, Kushnir, and Tallman. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDJOB OPENING NOTICEJOB TITLE:Senior Power TechnicianDEPARTMENT:OperatingWORK SCHEDULE:Rotating ShiftsRATE OF PAY:$3.50 per hourPREREQUISITES:Education:High School Graduate.Additionaltechnical trainingin power generating areashighlydesirable.Experience:Thoroughlyexperienced inoperation and maintenance ofhigh pressure boilers and turbo'.generating equipment.Physical Condition: - ExcellentBASIC RESPONSIBILITIES:To operate the Company's Steam and Electricalgenerating plant and associated facilities in anapproved and efficient manner. To perform main-tenance and repair activities as needed. To keepnecessary records of power plant and associatedfacilities.Under the Grain Millers' contract, in effect since Sep-tember 1, the senior power technician (previously clas-sified as powerhouse operator) is accorded the highestwage rate of $3.50 per hour.13D. ConclusionsThe immediate issue is, raised by Respondent's conten-tion that the separate unit of powerhouse operators for11 Four other classifications of senior technicians receive this contractrate." CfMallinckrodt Chemical Works, Uranimum Division,162 NLRB387.''Where powerhouse units were granted, despite a similarly strong in-tegration factor, seeOlin Mathieson Chemical Corporation, Olin Works,117 NLRB 1441, 1444;Minnesota Mining & Manufacturing Company,OlinWorks,129 NLRB 789, 791;North America Aviation, Inc.,115NLRB 1090. 1093,Hawley & Hoops, Inc.,115 NLRB 1276, 1279. Andgenerally, cf.Temple Associates, Inc,161 NLRB 1604.16EI.Du Pont de Nemours and Company,162 NLRB 413. TheBoard has abandoned theNational Tuberule which precluded separateunits in certain highly integrated industries.Ibid.The Grain Millers' posi-tion is therefore rejected that this doctrine be extended to the sugar refin-ing industry,and the instant Montezuma plant.17 In the experience of the past year,and in the indicated plans for fu-ture operations,the essential powerhouse functions have been and will beperformed exclusively by the powerhouse operators and their assignedhelpers. These functions,which constitute their principal duties, consumea major portion of their time, notwithstanding the off-season periods dur-ing whichthey may betemporarily assigned to incidental maintenancewhich the Operating Engineers sought recognition was in-appropriate and therefore failed to raise a real questionconcerning representation as would preclude Respondenttrom its subsequent recogntion of the Grain Millers asrepresentative of such employees within a plantwide unit.First, it should be quickly set at rest that a unit sev-erance problem requiring stricter standards is not here in-volved, there being no history of collective bargaining.14However, consideration is given to all relevant fac-tors in the case which bear upon the particular interestsof the powerhouse employees as would test the ap-propriateness of the separate unit claimed.While theevidence shows a high degree of plant integration andcoordination in Respondent's sugar refining processes, Ifind this factor insufficient in itself to bar the claimed unitof powerhouse employees15asit clearly does not out-weigh or submerge the elements of their separate in-terests for bargaining purposes as detailed herein.'6In my opinion, the evidence in totality amply providesthe essential factors to justify separate representation ofa powerhouse unit-as for example, the character of thepower plant equipment; the required qualifications, spe-cialized experience, skills, and high rate of pay of thepowerhouse operators; their different shift schedules;their lack of interchange with other employees;17 andtheir separate supervision, here shown at least prior to thetime Respondent recognized and contracted with theGrain Millers.18 Accordingly, I find that the powerhouseunit claimed by the Operating Engineers 19 encompassesa functionally distinct and separate group of employees 20of the type which the Board customarily accordsseparate representation.21E.Unlawful Assistance to Grain MillersThe long-settledMidwest Pipingdoctrine, which is notas such disputed herein, provides in effect that-an ern-ployer faced with conflicting claims of two or more rivalunionsmay not recognize or enter into a contract withone of these unions while a real question concerningrepresentation exists.22 The major positions of Respon-dent and the Grain Millers based upon appropriate unitconsiderations have been resolved against them,supra.As already indicated, the recognition claim of the Operat-ing Engineers in a powerhouse unit presented on April 26was a substantial one predicated upon new organizationalchores outside the powerhouse proper.18 In any event, separate immediate supervision is not an indispensablefactor. SeeKolker Chemical Corporation,130 NLRB 1394;MinnesotaMining & Manufacturing Company,129 NLRB 789,North AmericanAviation,Inc,115 NLRB 1090,Ketchikan Pulp Company,115 NLRB27919As to any question concerning inclusion in the claimed unit of par-ticular employees in dispute,these would not affect the substance of theOperating Engineers' recognition claim, and would involve only minorvariations in the basic umt, subject to modification by the parties.Hamilton Plastic Molding Company,135 NLRB371, 373.20Relating to the defense that a powerhouse unit is inappropriate, itshould here also be noted that Respondent and the Grain Millers had en-tered into the election stipulation on Noveiliber 14, 1965, approved by theRegional Director,which in effect conceded the appropriateness of sucha unit, and that a Board election was conducted in such a voting group.21 See, e.g., cases cited in fn 15 and 18,supra.And in principle,see alsoChas. Pfizer &Co., Inc.,162 NLRB 1501.22Midwest Piping& Supply Co.,Inc, 63 NLRB 1060,Novak LoggingCompany,119 NLRB1573; Retail Clerks Union,Local 770 v.N.L.R.B.,370 F.2d 205(C.A. 9),- EMPIRE STATE SUGAR CO.support following the earlier unsuccessful election.23 Thisclaim, as I find, gave rise to a real question concerningrepresentation.24 Respondent now advances the conten-tion that, when it accorded recognition to the Grain Mil-lers on July 1, a real question concerning representation"no longer existed" because, without illegal act or pres-sure, it had obtained "indisputable proof" of majoritysupport from the Grain Millers in the production andmaintenance unit, inclusive of the powerhouse. The con-tention is without merit.25 Among other things, it canscarcely be held in the circumstances here that the GrainMillerswas the free and untrammeled choice of thepowerhouse employees when recognition was granted.As a background fact, Respondent admittedly preferreddealing with the Grain Millersin a singlecomprehensivebargaining unit. The Operating Engineers, first on thescene, had presented Respondent in writing with a newrecognition claim and an offer of appropriate majorityproof. -Respondent's letter of rejection on May 3 ex-pressed doubt of the Operating Engineers' majority andreferred to the Board as the proper recourse for resolvingthe representation question. Not unreasonably, this replywas construed by the Operating Engineersas an in-sistence by Respondent upon a Board election (barred atthe time under Section 9(c)(3)) before it would recognizeany union as representative of the employees involved inthe prior election. So rebuffed, the powerhouse em-ployees who sought and signed for separate representa-tion by the Operating Engineers were left to the pressuresof the Grain Millers alternatively to accept representationas part of a broader unit. And they were subjected tofurther pressures. Each of the five employees 26 who hadfreely signed for the Operating Engineers only a few daysbefore (on April 24), was told by Local President Mc-Nabb of the Grain Millers that they were "holding uprecognition" by Respondent.McNabb then gave theblank authorization cards to Huff (who in this campaignhad not signed for the Operating Engineers). After about2 weeks (during which interval Respondent had writtenits rejection of the Operating Engineers' claim and offerof proof), Huff brought back to McNabb 6 signed cards,including his own, bearing dates from May 13 to May 16.Itmust be assumed that Huff solicited the signaturesfrom, or at least delivered the cards to, the particular employees in question. As Huff then occupied the positionof powerhouse foreman, I am satisfied that there waspresent an element of supervision in his activity sufficientto reflect Respondent's illegal assistance in the obtainingof these card 'designations.27 On May 11 or 12 (before itobtained signed cards from any of the powerhouse em-ployees), the Grain Millers verbally demanded recogni-tion in a plantwide unit which included the powerhouse.After a threat of strike by the Grain Millers, Respondentacceded to a neutral party check of the Grain Millers',authorization cards. Reverend Shamon then conducted23 Although under Section 9(c)(3), a new election could not be con-ducted within a year after the valid election held on November 16,-dur-ing this period Respondent was not relieved of its obligation to bargain,nor were the unions precluded from obtaining recognition for the sameemployees by proper means other than a Board election.Conren, Inc.dlb/a Great Scot Supermarket,156 NLRB 592; and seeMajestic LampMfg. Corp.,143 NLRB 180, 186.24E.g.,Weather Seal Incorporated,161 NLRB 1226zsAnd the cases cited by Respondent, e.g.,N.L.R.B. v Trosch, et al,dlbla Maryland News Company,321 F.2d 692 (C.A. 4), andN.L.R.B. vAir Master Corporation,339 F.2d 553 (C.A. 3), are foundinapposite inany event.35the card count and "certified" that the Grain Millers"represents a majority of the employees in the Produc-tion,Maintenance and Power House Unit."28Respondent does not argue, and it is, of course, nodefense to illegal conduct, that it succumbed to the strikethreat of the Grain Millers. At stake were the vital rightsof the employees under the Act to choose their own bar-gaining representative with complete freedom. Respond-ent was well aware of the recent and viable claim of theOperating Engineers which imposed upon it a duty ofstrict neutrality. InMidwest Pipingterminology, there in-deed existed a real question concerning representation,and it could not be removed or resolved simply by a countof the Grain Millers' authorization cards-regardless.-ofthe percentage shown or themannerof proof. More espe-ciallyis this soin view of the added pressures exertedupon the powerhouse employees to sign cards for theGrain Millers, after the substantial claim had been madeby the Operating Engineers. To say, in these circum-stances, that the Grain Millers had accomplished a "suc-cessful coup," or that Respondent validly relied on "in-disputable proof," i.e., the cards, is to disregard the veryessence and purpose ofMidwest Piping.While in a dif-ferent context, authorization cards may provide accepta-ble evidence of majority representation,29 ithas been longrecognized that cards are notoriously unreliable becauseof duplications which occur when competing unions aresoliciting such cards. 30Upon all the evidence, I am impelled to agree with theGeneral Counsel that Respondent rendered unlawful sup-port and assistance to the Grain Millers by the disparatetreatment of granting its request for a card count, afterdenying such a procedure to the Operating Engineers;and while a real question concerning representation ex-isted-by recognizing the Grain Millers as exclusiverepresentative in a unit including the powerhouse em-ployees; by entering into a collective-bargaining contractwith the Grain Millers covering such employees; and byrequiring the powerhouse employees, as a condition ofemployment, to be members of the Grain Millers. Ac-cordingly, I find and conclude that by such conduct,severally and collectively, Respondent violated Section8(a)(2) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relation to trade, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.26Tallman,Butler, Kushnir,DeLamarter, and Young.27WIliie Thugssupervisory status was not litigated as such,Respond-ent makes no claim that Huff was not a supervisor during such periodand does not dispute General Counsel's evidence that the powerhouseemployees were separately supervised by Huff at least until he was super-seded by assistant master mechanics. SeeMajestic Lamp Mfg. Corp.,143NLRB 180, 185.26 It is not indicatedwho prepared the particular form of the "Cer-tificate" reported by Father Shamon; the report appears to emphasize thatthe Grain-Millers represents 100 percent of the powerhouse employees.29BernelFoam Products Co., Inc.,146 NLRB 1277.30Majestic Lamp Mfg. Corp.,143 NLRB 180, 186 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)and (2) of the Act by recognizing and entering into aunion-security contract with the Grain Millers coveringa unit which includes the powerhouse employees, I shallrecommend that Respondent cease and desist from en-forcing and maintaining such contract in its coverage ofthe powerhouse employees, and that it withdraw andwithhold all recognition from the Grain Millers, or anysuccessor, as the collective-bargaining representative ofthe powerhouse employees, unless and until such labororganization shall have been so certified by the Board.Circumstances are present (e.g., Huff's solicitation ofcards for the Grain Millers) which may appear sufficientto justify an order against Respondent to reimburse thedues and fees paid by the powerhouse employees to theGrain Millers following the illegal assistance rendered byRespondent. Although it is primarily a matter for theBoard to determine the appropriate remedy, considera-tion is given to the recommendations of the GeneralCounsel -which here specifically omit a request for suchreimbursement.Unlike other comparable situations inwhich a reimbursement order was issued,31 the GeneralCounsel here did not allege discrimination under Section8(a)(3).32Additionally, all the alleged powerhouse em-ployees joined the Grain Millers before it illegallyreceived recognition and a contract from Respondent.33And further, for purposes of remedy, although not for thesubstantive violations, I believe some weight may be ac-corded the factor that Respondent was under a seriousstrike threat before it consented to a card count leading toits recognition of the Grain Millers. For all these variousreasons, I shall not recommend a reimbursement order.34Upon the basis of the factual findings and upon the en-tire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Operating Engineers and the Grain Millers arelabor organizations within the meaning of the Act.3.At all times material, an appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act consisted of-All powerhouse employees at Respondent's Montezu-31E g.,Lunardt-Central Distributing Co, Inc.,161NLRB 1443;Meyers Bros. of Missouri, Inc,151 NLRB 889. But cf,Majestic LampMfg Corp.,143 NLRB 180, 187, in which reimbursement was not recom-mended by the Trial Examiner or ordered by the Board, despite solicita-tion of cards by supervisors.32Operating Engineers on October 1, 1966, filed an 8(a)(3) chargepredicated upon the union-shop requirement affecting certain allegedpowerhouse. employees, but the charge was withdrawn after the instantcomplaint was issued33 Cf.,SinkoManufacturing and Tool Company,154 NLRB 1474,147634While it was not necessary for purposes of the substantive violationsto determine precisely the placement of employees in a powerhouse unitat the time of the Operating Engineers' recognition claim or thereafter, theparties should be made reasonably aware of the specific employees to beexcluded from Respondent's recognition of the Grain Millers and from thema, New York, plant, including powerhouse operators orsenior power technicians, and the regularly assigned hel-pers and trainees in the powerhouse, but excluding allother employees and supervisors as defined in the Act.4.A real question concerning representation affectingan appropriate unit of powerhouse employees of Re-spondent existed on and after Respondent's receipt ofthe Operating Engineers' recognition claim dated April26, 1966.5.By acceding to an authorization card count; byrecognizing the Grain Millers as representative in a unitincluding the powerhouse employees; by executing a con-tract covering such employees; and by providing unionsecurity requirements in the contract, Respondent en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(2) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that Respondent, Empire State SugarCompany, Inc., Montezuma and Auburn, New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Assisting and contributing support to AmericanFederation of Grain Millers, AFL-CIO, and its Local332, or to any other labor organization.(b)Giving effect to the collective-bargaining agree-ment entered into on or about September 5, 1966, withAmerican Federation of Grain Millers, AFL-CIO, anditsLocal 332, or to any extension, renewal, or modifica-tion thereof, insofar as it embraces the powerhouse em-ployees in an appropriate unit.(c)Recognizing the above-named labor organizationas the representative of such powerhouse employees forthe purpose of dealing with it concerning wages, rates ofpay, hours of employment, or other conditions of employ-ment, unless and until such labor organization shall havebeen certified by the Board as the exclusive representa-tive of such employees.(d)Requiring as a condition of employment that suchpowerhouse employees be members of the above-namedlabor organization.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.contract coverage in order to carry out the terms of this RecommendedOrder Accordingly, for such purposes the appropriate unit based uponthe evidence herein is defined as including all powerhouse operators orsenior power technicians, and the regularly assigned helpers and traineesin the powerhouse Young, the water and sanitary treatment operator,does not perform any of the intrinsic functions of the powerhouse,although his water treatment work is in part related to certain power plantequipment and such work is done by the powerhouse operators inYoung's absence. He devotes substantial time to duties unrelated to andoutside the powerhouse, and he works only on the day shift schedule.Considering also that he was not included on the agreed eligibility list ofthe powerhouse voting group in the November 1965 election, Young isexcluded from the unit here found. DeLamarter and Huff, who are nolonger employed, need no further mention. Tallman,Butler, Kushnir, andKnapp are presently full powerhouse operators (senior power technicians)and therefore plainly within the unit EMPIRE STATE SUGAR CO.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Withdraw and withhold all recognition from Amer-ican Federation of Grain Millers, AFL-CIO, and itsLocal 332, as the exclusive representative of its em-ployees who are appropriately in a powerhouse unit, un-less and until such labor organization shall have been cer-tified by the Board as such representative.(b) Post at its Montezuma, New York, plant copies ofthe attached notice marked "Appendix."35 Copies of saidnotice, to be furnished by the Regional Director for Re-gion3, after being duly signed by Respondent, shall, beposted immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 3, in writ-ing,within 20 days from the date of receipt of this Deci-sion,what steps Respondent has taken to complyherewith.3631 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."36 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 3,in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, andin order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notifyour employees that:37WE WILL NOTgive effect to the collective-bar-gaining agreement entered into on or about Sep-tember 5, 1966,with American Federation of GrainMillers,AFL-CIO,and itsLocal332, or to any ex-tension,renewal, or modification thereof, insofar asitembraces the powerhouse employees in an ap-pro^?riate unit.WE WILL NOT assist or support the above-namedlabor organization or any other labor organization.WE WILL NOTrequire as a condition of employ-ment that such power house employees be membersof the above-named labor organization.WE WILL withdraw and withhold recognition fromthe above-named labor organization as the exclusiverepresentative of such powerhouse employees, un-less and until such labor organization shall have beencertified by the Board as such representative.WE WILLNOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their right to self-organization, to form, join,or assist any labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities.All ouremployees are free to become,or refrain frombecoming,members of any labor organization of theirown choice.DatedByEMPIRE STATE SUGARCOMPANY, INC(Employer)(Representative)(Title)This notice mustremain postedfor 60 consecutivedays from the dateof posting,and must notbe altered,defaced, or covered by any other material.If employees have anyquestion concerning this noticeor compliance with its provisions, theymay communicatedirectly with theBoard'sRegionalOffice, Fourth Floor,The 120 Building, 120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 842-3112.308-926 0-70-4